Name: Commission Regulation (EC) NoÃ 2061/2004 of 1 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 2.12.2004 EN Official Journal of the European Union L 357/9 COMMISSION REGULATION (EC) No 2061/2004 of 1 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 1 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 89,0 070 81,3 204 90,7 999 87,0 0707 00 05 052 82,8 204 32,5 999 57,7 0709 90 70 052 108,3 204 61,0 999 84,7 0805 20 10 052 59,1 204 49,9 999 54,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 71,7 204 56,9 624 78,9 720 30,1 999 59,4 0805 50 10 052 43,0 388 41,4 528 25,4 999 36,6 0808 10 20, 0808 10 50, 0808 10 90 052 95,1 388 129,6 400 88,9 404 94,4 512 104,5 720 79,7 804 107,6 999 100,0 0808 20 50 400 96,5 720 53,0 999 75,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.